Citation Nr: 0941696	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Propriety of reduction of disability rating for service-
connected prostate cancer from 100 percent disabling to 10 
percent disabling effective January 1, 2005.

2. Entitlement to a rating in excess of 10 percent for 
disabling residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which decreased the evaluation of 
the Veteran's service-connected prostate cancer from 100 
percent disabling to 10 percent.  


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted at a 
disability rating of 100 percent, effective from December 17, 
2001, by an April 2002 rating decision; this decision also 
notified the Veteran that the 100 percent rating was not 
considered permanent and was subject to a future review 
examination.

2.  Following a July 2004 VA examination, which demonstrated 
no local reoccurrence of cancer or metastasis, a July 2004 
decision proposed to reduce the rating for residuals of 
prostate cancer from 100 percent to 10 percent.

3. A reduction of the rating for prostate cancer from 100 
percent to 10 percent was formally implemented, effective 
from January 1, 2005, by an October 2004 rating decision.

4. The Veteran's prostate cancer residuals are manifested by 
daytime voiding interval of not less than one to two hours, 
and awakening to void not more than three to four times per 
night; the Veteran does not require the wearing of absorbent 
materials which must be changed two to four times per day, 
nor does he have renal dysfunction.  


CONCLUSIONS OF LAW

1. The reduction of a 100 percent (total) rating was 
appropriate and properly effectuated, and the criteria for 
restoration for a 100 percent rating for residuals of 
prostate cancer are not met. 38 C.F.R. §§ 3.105(e), 4.115b, 
DC 7528 (2009).

2. The criteria for a 20 percent rating, but no higher, for 
residuals of prostate cancer have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.115, DC 7528 (2009).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and that the claimant is expected to provide; in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 38 
C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.  

As to the claim for an evaluation in excess of 10 percent for 
residuals of prostate cancer, VA's duty to notify the Veteran 
was met through a letter issued by RO in February 2005 and 
April 2007.  The February 2005 and April 2007 letters advised 
the Veteran of the evidence that is necessary for an 
increased rating.  However, the Board acknowledges that the 
letters discussed above were not fully compliant with the 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Thus, the notice in this case is deemed 
deficient.  The notice error in the instant case involves a 
failure to apprise the Veteran of what additional evidence 
was needed to substantiate the claim.  Therefore, such error 
is presumed to be prejudicial.  Nonetheless, such presumption 
has been overcome here.  Indeed, in this case the October 
2006 statement of the case set forth the diagnostic criteria 
for the disability at issue and also included the provisions 
of 38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, a 
Dingess notice of the same date apprised the Veteran of the 
need to show the nature and symptoms of his condition and the 
impact of his disability on his employment. 
Moreover, the Veteran demonstrated that he understood the 
types of evidence needed to substantiate the claim when he 
submitted his April 2004, December 2004, and September 2005 
statements which explained the severity of the current 
residuals of the service-connected prostate cancer.  

Though the letters were issued after the October 2004 rating 
decision, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in October 2006 after the 
February 2005 notice was provided.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Disability Evaluations and Reductions 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the Veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The Veteran is also to 
be informed that he may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

38 C.F.R. § 4.115a states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day; a 40 
percent rating is assigned for a disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day; a 20 percent rating is assigned for a 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day. 

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night; a 20 percent rating is assigned for daytime voiding 
interval between one and two hours, or; awakening to void 
three to four hours per night.  

The criteria for renal dysfunction pursuant to 38 C.F.R. § 
4.115a are inapplicable, as there is no medical evidence that 
the Veteran's residuals of prostate cancer have manifested in 
renal dysfunction.

Facts and Procedural History 

Briefly, the Board notes that the Veteran's evaluation for 
service-connected prostate cancer was proposed to be 
decreased on two occasions.  The first proposal to reduce the 
evaluation was received by the Veteran in February 2003.  
However, upon the submission of additional medical evidence, 
his evaluation of 100 percent was continued for a period of 
12 months.  In August 2004 the Veteran received a second 
proposal to reduce his evolution.  The evaluation was 
permanently reduced to 10 percent in an October 2004 rating 
decision.  The propriety of such reduction will be discussed 
further below.  

Private medical records demonstrate that the Veteran was 
diagnosed with high grade adenocarcinoma of the prostate in 
December 2001.  See Baptist Health Surgical Pathology Report, 
dated December 2001.  A January 2002 private consultation 
report confirmed stage T1C, Gleason 7, PSA 14.5, prostate 
cancer with perineural invasion.  At that time, the Veteran 
stated that he did not want to undergo surgery for treatment 
of his cancer and, thus, his physician suggested an 
aggressive approach consisting of androgen ablation, 
radiation, and seed implantation.  A February 2002 bone scan 
and CT of the abdomen confirmed that there were no 
metastases.  

An April 2002 private treatment record from the Veteran's 
oncologist, Dr. Terk, indicated that the Veteran had not yet 
initiated any treatment for his prostate cancer.  Dr. Terk 
again recommended a multi-modality approach with total 
androgen ablation followed by external radiation and a seed 
implant. 

A Summary of Radiation Therapy reports shows that the Veteran 
underwent radiation from December 2002 to January 2003, and 
that he "tolerated his radiation quite well with no 
significant treatment related sequelae."  Simultaneous 
hormone therapy was also conducted.  

A private hospitalization report dated September 2002 shows 
that the Veteran underwent a seed implantation procedure for 
further treatment of his prostate cancer.  The record 
demonstrates that he tolerated this procedure well.  

In November 2002, the Veteran presented to his private 
oncologist for a follow up consultation/examination.  Dr. 
Terk stated that the Veteran was doing well, and that he had 
denied any bone pain, systemic symptoms, or problems with his 
bowels.  The Veteran reported a good urinary stream, although 
he noted that it would stop and start at times.  He was 
taking Flomax only occasionally.  Dr. Terk explained that 
such urinary symptoms were common and would improve over the 
course of the following months.  

As required by the terms of DC 7528, the Veteran was afforded 
a VA examination in connection with the first of two 
reduction proposals in January 2003.  The January 2003 VA 
examination disclosed that the Veteran was diagnosed with 
adenocarcinoma of the prostate in December 2001; that he 
underwent radiation therapy in 2002; and that he had an 
interstitial radioactive seed implant of the prostate in 
September 2002.  Subjectively, the Veteran reported that he 
had experienced difficulty emptying his bladder and was 
recently placed on Flomax.  He endorsed nocturia (x1) with 
the use of Flomax; he otherwise denied having any nocturia.  
He further denied urinary incontinence, dysuria, hematuria, 
erectile dysfunction, renal colic, and nephropathy.  
Prostate, rectal and genitalia examinations were normal.  The 
impression was status post radioactive seed implants for 
adenocarcinoma of the prostate.  

In February 2003, the Veteran was seen by Dr. Terk 
(oncologist) for a follow -up evaluation after completion his 
hormone therapy, a prostate seed implant, and external 
radiation.  The Veteran reported feeling "very well."  He 
denied any bone pain, systemic symptoms, or problems with his 
bowels.  He had erections sufficient for intercourse.  His 
International Prostate Symptom Score (IPSS) was 8, indicative 
of moderate symptomatology.  He reported a good urinary 
stream while taking one Flomax per day.  Overall, the 
physician explained that the Veteran was doing "quite 
well."  He stated that the Veteran should return for a 
routine follow-up in six months.  

In April 2003, the Veteran's urologist, Dr. Swartz, opined 
that the Veteran's "downgrade" in his disability rating was 
a mistake because the Veteran was not "free of disease" and 
still had complications of therapy including impotence , 
voiding dysfunction, urgency, frequency, and nocturia.  He 
indicated that his incontinence was interfering with the 
Veteran's work, and that he was sleep deprived as a result of 
the nocturia.  He stated that although his PSA was low, it 
was a reflection of his hormone levels and in no way 
reflected the success of the seed implantation.  He further 
stated that he would not be able to judge the success or 
failure of the treatment for another 12 months.  As noted 
above, based on these findings, the RO continued the 
Veteran's evaluation of 100 percent.  

In July 2004, the Veteran underwent a second VA examination 
in order to assess his current prostate conditions.  At the 
time, the Veteran's only reported treatment was Levitra as 
needed for impotency (for which he is already service-
connected, and in receipt of special monthly compensation 
under 38 C.F.R. § 3.351(a)).  The Veteran stated that he 
experienced dysuria only when he ate spicy foods or used 
caffeine; he approximated that he had hematuria two times per 
month and endorsed occasional hesitancy.  He expressly denied 
urgency, back pain/joint pain, and fatigue.  Physical 
examination of the Veteran revealed no masses or nodules, but 
a "firm" prostate.  The diagnoses were adenocarcinoma of 
the prostate, previously treated with a seed implantation, 
and partial erectile dysfunction.  

In September 2004, Dr. Swartz, submitted a second letter 
indicating that the Veteran still suffered from significant 
side effects, including total impotence, voiding dysfunction, 
urgency, frequency, and nocturia.  The Veteran submitted a 
contemporaneous statement in which he complained of voiding 
dysfunction and total impotence.  

In a February 2005 VA clinical record the Veteran reported 
nocturia one to two times per night, depending on what he had 
eaten.  

In an April 2005 statement from the Veteran, he reported that 
he could no longer eat certain foods which irritated his 
bladder and that he was constantly running back and forth to 
the bathroom day and night. 

In September 2005, in his substantive appeal (VA Form 9), the 
Veteran reported significant side effects of the seed 
implantation, including bladder irritation (from certain 
foods), and impotency.  Most notably, he reported daytime 
voiding intervals of one to two hours, and nocturia three to 
four times almost every night. 

In August 2006, Dr. Swartz submitted a third letter on the 
Veteran's behalf, stating the Veteran's disease was "under 
control" but that he continued to experience many side 
effects of therapy, including impotency, voiding dysfunction 
with urgency, frequency, and nocturia.  Dr. Swartz did not 
report as to the frequency or severity of the Veteran's 
voiding dysfunction.  

Based on Dr. Swartz's above assessment, the RO scheduled the 
Veteran for a VA examination in order to evaluate the 
severity of his service-connected prostate cancer residuals.  
The Veteran failed to report to the scheduled January 2006 
examination without reason. 

In March 2006, a VA clinical record reflects that the Veteran 
complained of "urinary urgency" depending on what he has 
eaten, along with varying degrees of nocturia.  A September 
2006 VA clinical record similarly reflects complaints of 
urgency, nocturia, and impotence.  The Veteran reported that 
he changed his diet in order to avoid foods that caused 
increased urinary symptoms.   

Analysis - Reduction 

With the rating criteria in mind, the relevant procedural 
history will be summarized.  Following receipt of a claim in 
December 2001, service connection was granted for prostate 
cancer by a rating decision dated April 2002.  A 100 percent 
evaluation was assigned, effective December 17, 2001. 

Following the January 2003 VA examination, which demonstrated 
no incontinence, dysuria, or other disabling dysfunctions of 
the genitourinary system, a February 2003 rating decision 
proposed to reduce the rating for residuals of prostate 
cancer from 100 percent to 0 percent.  The Veteran was 
informed of this proposal by letter dated in February 2003.  
Following receipt of additional submissions from the 
Veteran's urologist in April 2003, the 100 percent evaluation 
was continued by way of a September 2003 rating decision.  At 
that time, the Veteran was informed that the 100 percent 
evaluation was not considered permanent and that another VA 
examination would be required in 12 months to reassess the 
residuals of his prostate cancer. 

Thus, following a July 2004 VA examination, which 
demonstrated no local reoccurrence of cancer or metastasis, 
and no current treatment for cancer, a July 2004 rating 
decision once again proposed to reduce the rating for 
residuals of prostate cancer from 100 percent to 10 percent.  
The Veteran was informed of this proposal by letter dated in 
August 2004.  A reduction in rating to 10 percent was 
formally accomplished in an October 2004 rating action, 
effective from January 1, 2005.  

Based on the foregoing, the Board finds that the reduction in 
the 100 percent rating for residuals of prostate cancer was 
proper.  Indeed, as required by Diagnostic Code 7528 and 38 
C.F.R. § 3.105(e), the proposed reduction followed a VA 
examination (July 2004) and notice by proposed rating 
decision.  The reduction was also well-supported by the 
clinical evidence described above, in particular the July 
2004 VA examination, which did not reflect reoccurrence or 
metastasis of the cancer.  In fact, the July 2004 examination 
revealed that the Veteran was not receiving any current 
therapeutic treatment for his prostate cancer; moreover, 
contemporaneous private treatment records demonstrated that 
the Veteran had completed all hormone therapy, prostate seed 
implantations, and external radiation by late 
January/February 2003.  Indeed, a February 2003 "Final 
Report" from the Veteran's oncologist indicated that the 
Veteran was doing well, and that he only needed to be seen 
for a routine follow-up in six months.  Similarly, the 
January 2003 radiation report from Dr. Terk indicated that 
the Veteran had tolerated radiation therapy quite well with 
no significant treatment related sequelae.  

Based on the foregoing evidence, which does not reflect 
reoccurrence or metastasis of cancer, the Board finds that 
the reduction of a total (100 percent) evaluation for 
residuals of treatment of service-connected prostate cancer 
was proper. See 38 C.F.R. § 7528. 

Analysis - Increased Rating

Turning now to whether the 10 percent rating best reflects 
the Veteran's residuals of prostate cancer, the Board 
initially notes that the Veteran's claimed residual 
disabilities are urinary frequency, voiding dysfunction, 
erectile dysfunction (for which service connection is already 
in effect), and incontinence. 

Again, the October 2004 rating decision, which is the subject 
of the current appeal, reduced the Veteran's 100 percent 
evaluation for residuals of prostate cancer to 10 percent, 
effective January 1, 2005.  

The Board has considered the medical evidence as well as the 
Veteran's own statements regarding his disability, such as 
his complaints of urgency, problematic voiding, frequency of 
urinary, and nocturia.  Overall, the Board finds that the 
evidence of record shows that the Veteran continues to 
experience urinary frequency to such a degree that a higher, 
20 percent evaluation is warranted. See 38 C.F.R. § 4.115a. 

Indeed, in September 2004, Dr. Swartz, a urologist, reported 
that the Veteran still experienced "significant" side 
effects of his radiation treatment, including urgency, 
frequency, nocturia, and incontinence.  In April 2005, the 
Veteran reported that his urinary frequency had worsened the 
point where he was constantly running back and forth to the 
bathroom, day and night. See Statement In Support of Claim, 
April 2005.  Similarly, in the Veteran's substantive appeal, 
dated September 9, 2005, he specifically complained of 
interval voiding between one and two hours during the day, 
and nocturia up to three to four times per night.  Here, the 
Board notes that such symptomatology satisfies the 20 percent 
rating criteria set forth 38 C.F.R. § 4.115a for urinary 
frequency.  Significantly, the foregoing subjective 
complaints are further supported by contemporaneous private 
and VA medical records.  In this regard, March 2006 and 
September 2006 VA clinical records show continued complaints 
of nocturia and urgency, varying in degrees of 
frequency/severity.  Additionally, the Veteran's urologist, 
Dr. Swartz, submitted a letter in August 2006, confirming 
continued frequency, urgency, and nocturia.  Although these 
records do not quantify the frequency of the nocturia and 
interval voiding, the Board finds that the Veteran is both 
competent and credible to report such symptoms.  Thus, when 
considering the medical and lay evidence, in toto, the Board 
is of the opinion that the point of equipoise has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 20 percent is 
granted for the period on appeal. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

However, the preponderance of the evidence weighs against a 
disability evaluation greater than 20 percent.  Neither the 
subjective, nor objective medical evidence of record 
demonstrates that the Veteran has a disability which requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; a disability resulting in a daytime voiding 
intervals of less than one hour, or awakening to void five or 
more times per night; or renal dysfunction.  As noted, the 
Veteran himself reported urinary frequency of only three to 
four times "almost" every night, with voiding intervals 
between one and two hours during the day.  Similarly, in 
February 2005, he reported nocturia occurring only one to two 
times per night, largely depending on what he had eaten prior 
to bed.  Such symptomatology more nearly approximates a 20 
percent rating for urinary frequency.  

Therefore, the Board finds that the evidence is at an 
approximate balance for a 20 percent rating, but no higher, 
for residuals of prostate cancer.  In so finding, it is 
important for the Veteran to understand that his complaints, 
overall, are the basis for the 20 percent evaluation.  Some 
of the Veteran's own statements in this case provide the 
basis to find that he does not meet the requirements for a 
higher evaluation.  


ORDER

The reduction of a total (100 percent) evaluation for 
residuals of treatment of service-connected prostate cancer 
was properly effectuated and restoration of the 100 percent 
evaluation is denied. 

A 20 percent evaluation, but no higher, for service connected 
residuals of prostate cancer, is granted, subject to the laws 
and regulations governing payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


